Dear Judge Dragon:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask:
    1) Whether a city court has subject matter jurisdiction over a tort suit brought by a father on behalf of his unemancipated minor child?
    2) Whether a city court has subject matter jurisdiction to accept or reject a compromise and settlement of a tort claim of an unemancipated minor child by the child's father?
According to La.C.C.P. Art. 4841(A), the subject matter jurisdiction of a city court is limited by the amount in dispute and by the nature of the proceeding. The amount in dispute or the value of the property involved for Slidell City Court must not exceed twenty thousand dollars. See La.C.C.P. Art. 4843(F). Further, according to La.C.C.P. Art. 4847(B) city courts do not have jurisdiction in tutorship, curatorship, emancipation, and partition proceedings.
Generally, a tutor is required to deal with property of a minor when one of the minor's parents die or when the parents divorce. In the case where a minor is unemancipated and his parents are married, the father is the administrator of the estate of his minor child. Louisiana Civil Code Article 221 is as follows:
Article 221. Parental administration of child's estate
      The father is, during the marriage, administrator of the estate of his minor children and the mother in case of his interdiction or absence during said interdiction or absence.
      He or she shall be accountable both for the property and revenues of the estates the use of which he or she is not entitled to by law and for the property only of the estate the usufruct of which the law gives him or her.
      This administration ceases at the time of the majority or emancipation of the children, and also ceases upon judicial separation from bed and board either of the father from the mother or of the mother from the father.
It then follows that if the tort suit is brought by a father on behalf of his unemancipated minor child and a tutor is not required, La.C.C. Art. 221 controls. This article gives the father the authority to administer the estate of his minor children until they reach majority, are emancipated or upon the judicial separation from bed and board of the child's mother and father.
The answer to your first question is that the Slidell City Court has jurisdiction if the amount in dispute does not exceed twenty thousand dollars and if a tutor is not required.
Also, the Slidell City Court has jurisdiction in the settlement and compromise situation you ask about in your second question if the amount in dispute does not exceed twenty thousand dollars and if a tutor is not required.
We trust this sufficiently answers your questions. However, if you should need anything further from this office, do not hesitate to contract us.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY:__________________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP:sc